Citation Nr: 0123877	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for spinal spondylosis.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right hip shell fragment wound residuals including 
traumatic arthritis, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left knee shell fragment wound residuals including 
traumatic arthritis, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) which determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for spinal spondylosis; denied the claim; 
increased the disability evaluation for the veteran's right 
hip shell fragment wound residuals including traumatic 
arthritis from 10 to 20 percent; and increased the disability 
evaluation for his left knee shell fragment wound residuals 
including traumatic arthritis from 10 to 20 percent.  In 
October 2000, the RO, in pertinent part, increased the 
evaluation for the veteran's left knee shell fragment wound 
residuals from 20 to 30 percent and denied a compensable 
evaluation for his service-connected bilateral hearing loss 
disability.  In May 2001, the RO reviewed the veteran's 
claims under the provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
denied his claim of entitlement to service connection for 
spinal spondylosis on the merits.  The veteran has been 
represented throughout this appeal by the American Legion.  


REMAND

The veteran asserts that service connection is warranted for 
spinal spondylosis as the claimed disorder was incurred when 
he was stuck by a motorist in October 1951 during active 
service.  He advances that the record supports assignment of 
increased evaluations for his right hip and left knee shell 
fragment wound residuals and bilateral hearing loss 
disability.  In his March 2001 notice of disagreement, the 
veteran states that he received ongoing treatment for his 
spinal spondylosis, shell fragment wound residuals, and 
bilateral hearing loss disability at the Shreveport, 
Louisiana, Department of Veterans Affairs (VA) Medical 
Center.  While VA clinical documentation dated between August 
and November 2000 has been incorporated into the record, the 
record does not establish that clinical documentation of the 
cited treatment was incorporated into the record or requested 
by the RO.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In reviewing the claims file, the Board observes that the 
clinical findings of record do not clearly delineate the 
nature and severity of the veteran's service-connected right 
hip and left knee shell fragment wound residuals.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically pointed out that examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1999).

In reviewing the report of VA examination done in August 
2000, it appears that the extent of functional disability due 
to pain is not adequately portrayed in accordance with the 
directives of the Court in DeLuca.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59. In DeLuca the Court 
emphasized that a VA rating examination must be conducted so 
as to portray adequately not only the identifiable anatomical 
damage, but also the functional loss experienced by the 
veteran.  As noted above, the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service- connected cervical spine disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  In the case at hand, it does not appear that any 
attempt was made to portray the weakness or pain in terms of 
additional loss of motion.  Although further delay is 
regrettable, additional VA orthopedic examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claim.  

The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finding 
that an additional VA examination for compensation purposes 
would be helpful in resolving the issues raised by the 
instant appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after August 1998 be forwarded for 
incorporation into the record.  

2.  The RO should schedule the veteran 
for a VA examination to accurately 
determine the nature and severity of his 
right hip and left lower extremity shell 
fragment wound residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify all muscle 
groups affected by the veteran's right 
hip and left lower extremity shell 
fragment wound residuals; the limitation 
of activity imposed by his shell fragment 
wound residuals; and any associated pain 
with a full description of the effect of 
the disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound must 
be described.  The examiner should grade 
strength of the affected muscle groups.  
The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the affected 
joints should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully met.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for spinal spondylosis 
and increased evaluations for his right 
hip shell fragment wound residuals 
including traumatic arthritis, left knee 
shell fragment wound residuals including 
traumatic arthritis, and bilateral 
hearing loss disability with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.55, 
4.56, 4.59 (2000) and the Court's 
holdings in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994); Ferraro v. Derwinski, 1 
Vet. App. 326 (1991); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If the 
claims are denied, the veteran should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


